DETAILED ACTION
Acknowledgements
Claims 1-2 are pending.
Claims 1-2 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claim 1 is directed to a method, claim 2 is directed to a system comprising elements that invoke 112(f). Therefore, these claims fall within the four statutory categories of invention. 
The claims recite performing a calculation on information to detect alterations to the information, sharing the information with a first user and sharing the calculated value to a second user, where the second user obtains the information from the first user and uses the value to verify that the information has not been altered, which is an abstract idea. Specifically, the claims recite “receiving audits from [a clinical source],” “generating Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because these steps correspond to a research organization preparing data for a sponsor of a clinical study by receiving audit information from a clinical source, using the received information to create two sets of information, such as a data stream and a first audit stream, using an algorithm to calculate a number based on the audit stream, sending the data stream and first audit stream to a data provider, such as a sponsor of the clinical study, and sending the calculated value to an error checker, such as a regulatory agency, where the data provider or sponsor then provides the audit stream to the error checker or regulatory agency, and the error checker or regulatory agency then calculates a second number based on the received audit stream and compares it to the first number received from the research organization to determine whether the audit stream provided by the sponsor has been tampered with. The specification discloses that the claimed data provider can be a sponsor of a clinical study, and the claimed error checker can be a regulatory agency (See Specification ¶¶ 23, 26). The specification further discloses the See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Further, merely combining several abstract ideas does not render the combination any less abstract (See RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093—94 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the source of the data being an eClinical system and the use of a system for performing the claimed functions merely use a computer as a tool to perform an abstract idea. Specifically, the these additional elements perform the steps or functions of “receiving audits from [a clinical source],” “generating a data stream and a first audit stream,” “generating a first hash number by applying a hash algorithm to the first audit stream” “transmitting the data stream and first audit stream to a data provider,” and “transmitting the first hash number to an error checker, wherein: the data provider provides to the error checker a second audit stream based on the first audit stream; and the error checker generates a second hash number based on the second audit stream and compares the first hash number to the second hash number to detect errors in the data.” The performance of each of the steps individually as well as in an ordered combination using the recited system and eClinical system only involves automating the abstract idea using computers. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using an eClinical system as the source of the data and using a system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of performing a calculation on information to detect alterations to the information, sharing the information with a first user and sharing the calculated value to a second user, where the second user obtains the information from the first user and uses the value to verify that the information has not been altered. As discussed above, taking the claim elements separately, the source of the data being an eClinical system and the use 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “an audit system configured to receive data . . . generate a data stream . . . and transmit the data stream . . .,” “a hash number generator configured to generate a first hash number . . . and transmit the first hash number . . .,” in claim 2 and “the data provider transmits . . .,” and “the error checker generates . . . and compares . . . .” in claims 1 and 2 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because each limitation uses a generic placeholder, e.g. “an audit system,” “a hash number generator,” “data provider,” “error checker,” coupled with a function, e.g., “configured to receive data . . . generate a data stream . . . and transmit the data stream . . .,” “configured to generate a first hash number . . . and transmit the first hash number . . .,” “transmits . . .,” and “generates . . . and compares . . . .”, and is not modified by sufficient structure for performing the function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Landrock, et al. (US 7,725,723) for disclosing:
generating, by a hash number generator, a first hash number by applying a hash algorithm to a first stream (Landrock 9:57-67; 10:24-29); 
transmitting, by the audit system, the first stream to a data provider (Landrock 10:16-32; 18:28-32); 
transmitting, by the hash number generator, the first hash number to an error checker (Landrock 10:16-32; 18:28-32), wherein:
the data provider provides to the error checker a second stream based on the first stream (Landrock 10:32-35; 11:55-61; 18:4-8; 18:33-36); and 
the error checker generates a second hash number based on the second stream and compares the first hash number to the second hash number to detect errors in the data (Landrock 10:32-35; 11:55-61; 18:4-8; 18:33-39).

Hartkens, et al. (US 2010/002102) (“Hartkens”) for disclosing receiving audits from an eClinical system, generating a data stream and a first audit stream, and transmitting the data stream and first audit stream to a data provider (Hartkens ¶¶ 5, 44, 55, 58, 63).

Helms, et al. (US 2004/0073463) (“Helms”) for disclosing storing clinical data and audit data separately (Helms ¶¶ 21, 35, 38).

Otis, et al. (US 8,261,067) (“Otis”) for disclosing:
receiving audits from a clinical source (Otis 1:63-2:34; 4:24-31; 4:54-5:43; 7:6-7, 42-48; 10:11-24; 10:64-11:22; 13:27-36; 14:61-15:43);
assembling, using the computer processor, the audits into a stream (Otis 1:63- 65; 7:42-48);
generating, using the computer processor, a first hash number by applying a hashing algorithm to the stream (Otis 1:65-66; 7:49-67; 8:3-5);
transmitting, using the computer processor, the stream and first hash number to a combined data provider and data checker (Otis 1:67-2:3; 9:65-10:10);
the combined data provider and data checker generating a second hash number based on the stream and comparing the first hash number to the second hash number (Otis 10:39-47; 11:53-65).

Zahlmann, et al. (US 2008/0052112) (“Zahlmann”) for disclosing receiving data including audits that are generated as a result of transactions occurring at the clinical source (ZahImann ¶¶ 7, 11-12, 15, 17-18, 24, 28-30, 46-47), assembling the received data into two streams and sending the two streams to a receiver, where one stream is a report including audit information that is to be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.